Citation Nr: 0106310	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer as 
secondary to herbicide exposure.

2.  Entitlement to service connection for renal cancer as 
secondary to herbicide exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to asbestos exposure.



REPRESENTATION

Appellant represented by:  Disabled American Veterans 




INTRODUCTION

The veteran served on active duty from August 1959 to 
November 1968, to include duty in Vietnam. This matter comes 
on appeal of a January 1999 decision by the Houston VA 
Regional Office.



FINDINGS OF FACT

1.  Colon cancer had its onset many years post service and is 
not otherwise related to service, including exposure to 
herbicides therein.

2.  Renal cancer had its onset many years post service and is 
not otherwise related to service, including exposure to 
herbicides therein.

3. COPD had its onset many years post service and is not 
otherwise related to service, including exposure to asbestos 
therein.


CONCLUSIONS OF LAW

1.  Colon cancer as secondary to herbicide exposure was not 
incurred in or aggravated by active service, and incurrence 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

2.  Renal cancer as secondary to herbicide exposure was not 
incurred in or aggravated by active service, and incurrence 
may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  COPD as secondary to asbestos exposure was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim; specifically, 
the need for competent clinical evidence relating current low 
back disability to an incident, injury, or disease of active 
service.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110.

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including colon cancer and renal cancer) become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59232-59243 (November 2, 1999); see also Disease Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).


Analysis

The record contains copies of medical reports from San 
Antonio Tumor and Blood Clinic, Baptist Health System, and 
other private medical care providers which show that the 
veteran received treatment for colon cancer, renal cancer, 
and COPD in the mid and late 1990s, approximately three 
decades after his separation from service. None of these 
records gives any indication that these conditions had their 
onset in service or were related in any way to service. 

The veteran has maintained that colon cancer and renal cancer 
developed as a result of his exposure to herbicides while 
serving in Vietnam and COPD as a result of inservice exposure 
to asbestos. Generally, however, statements prepared by lay 
persons ostensibly untrained in medicine cannot offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the veteran possesses 
the requisite expertise to render a medical opinion in this 
case. No medical opinion or other competent medical evidence 
to support the veteran's contentions has been submitted. See 
Combee.

Although the veteran did have duty in Vietnam, neither renal 
cancer nor colon cancer is included in the list of diseases 
for which service connection may be presumed due to Agent 
Orange exposure. 38 C.F.R. § 3.309(e). Further, as neither 
condition is listed by 38 C.F.R. § 3.309(e), it cannot be 
presumed that the veteran was exposed during such service to 
a herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). Again, the 
veteran has not provided medical evidence linking either 
condition to inservice Agent Orange exposure.

In the absence of evidence that renal cancer, colon cancer, 
or COPD had its onset in service or is otherwise related to 
service, including exposure to herbicides or asbestos, as 
claimed, there is no basis for an award of service 
connection. The evidence is not so evenly balanced that there 
is doubt as to any material issue. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309.


ORDER

Service connection for colon cancer as secondary to herbicide 
exposure is denied.

Service connection for renal cancer as secondary to herbicide 
exposure is denied.

Service connection for COPD as secondary to asbestos exposure 
is denied.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

